Citation Nr: 1645994	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to a compensable initial rating for hemorrhoids.

3.  Entitlement to an initial rating for sinusitis greater than 10 percent prior to July 13, 2012, and greater than 50 percent from July 13, 2012.

4.  Entitlement to an initial rating greater than 10 percent for left hip strain.

5.  Entitlement to an initial rating greater than 10 percent for right hip strain.

6.  Entitlement to an initial rating greater than 10 percent for left ankle sprain.

7.  Entitlement to an initial rating greater than 10 percent for right ankle sprain.

8.  Entitlement to an initial rating greater than 30 percent for radiculopathy, left upper extremity.

9.  Entitlement to an initial rating for cervical spine strain with degenerative disc disease and degenerative joint disease, greater than 20 percent prior to July 13, 2012.

10.  Entitlement to an initial rating greater than 20 percent for lumbar spine strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, October 2009, and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

As to the above-listed hemorrhoid claim, an August 2012 Statement of the Case (SOC) continued the prior denial of entitlement to a compensable rating.  In October 2012, the Veteran submitted a statement acknowledging the current noncompensable rating for hemorrhoids and indicated that he wished to "Appeal for reconsideration" the continued denial of the claim from the August 2012 SOC.  Although this issue was not subsequently certified to the Board by the RO, given the foregoing statement the Board concludes that a timely substantive appeal was received and that the issue is appropriately before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to increased ratings for left upper extremity radiculopathy, cervical spine strain with degenerative disc disease and degenerative joint disease, and lumbar spine strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that was incurred in or is otherwise related to his active service, nor may such disability be presumed to have been incurred in service.

2.  The Veteran's hemorrhoid disability is manifested by internal hemorrhoids, with no evidence of hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and with no current evidence of persistent bleeding with secondary anemia or with fissures.

3.  Throughout the appellate time period, the Veteran's service-connected sinusitis has manifested symptomatology most closely analogous to near constant sinusitis, characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

4.  The Veteran's left hip strain is manifested by pain and limitation of motion.

5.  The Veteran's right hip strain is manifested by pain and limitation of motion.

6.  The Veteran's left ankle strain is manifested by complaints of pain and limited motion.

7.  The Veteran's right ankle strain is manifested by complaints of pain and limited motion.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for a compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.59, 4.114, Diagnostic Code (DC) 7336 (2015).

3.  For the period prior to July 13, 2012, the criteria for a 50 percent rating for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.59, 4.97, DC 6510 (2015).

4.  For the entire appellate time period, the criteria for a disability rating greater than 50 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.59, 4.97, DC 6510 (2015).

5.  The criteria for a disability rating greater than 10 percent for left hip strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, DC 5252 (2015).

6.  The criteria for a disability rating greater than 10 percent for right hip strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, DC 5252 (2015).

7.  The criteria for a disability rating greater than 10 percent for left ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, DC 5299-5271 (2015).

8.  The criteria for a disability rating greater than 10 percent for right ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, DC 5299-5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by letters in September 2008, October 2008, March 2009, May 2009, and June 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records from the Social Security Administration (SSA) also have been associated with the electronic claims file.  Private treatment records have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

In service connection claims, the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015).  In this case, the Board notes that the Veteran was provided a VA examination in July 2012.  The VA examiner diagnosed a right ear hearing loss disability for VA purposes and left ear hearing loss that did not meet the requirements of a disability for VA purposes, but concluded that for both ears it was less likely than not that the disability was caused by or the result of military service.  The opinion was based on review of the evidence of record, audiometric testing, and the Veteran's contentions.  Based on the foregoing, the Board finds the VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's service connection claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The RO provided the Veteran multiple appropriate VA examinations for his increased rating claims.  The examination reports are thorough and supported by outpatient treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria, as well as discussing the impact of the disability on the Veteran's daily living and occupational functioning.  As such, the Board finds the reports sufficient on which to base a decision in this matter.  See Barr, 21 Vet. App. at 312.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In the instant case, however, there is no presumed service connection because a hearing loss disability was not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran alleges that he suffers from a bilateral hearing loss disability due to in-service exposure to noise while assigned to work as a nuclear weapons specialist.  The Veteran's DD-214 confirms that he worked in that capacity.  The Board recognizes that exposure to significant acoustic trauma during such work is possible.  Therefore, in-service noise exposure is found.

The Veteran's service treatment records include no complaints, treatment, or diagnoses of a hearing loss disability for VA purposes.  There are multiple documents discussing tinnitus, but not decreased hearing acuity.  At service entrance and on multiple occasions thereafter, the Veteran's hearing acuity was found to be within normal limits bilaterally.  A March 1989 audiogram, by contrast, showed right ear hearing acuity of 30 decibels at 4000 Hertz, which represented hearing loss pursuant to the Court's holding in Hensley, but not a hearing loss disability for VA purposes.  Several months later, however, in May 1989 and June 1989, hearing acuity was within normal limits bilaterally at all frequencies.  In December 1988, the Veteran complained of left ear irritation for 3 to 4 days.  It was hypersensitive and there was pain.  However, there was no reported decreased hearing acuity associated with the problems.  Hearing acuity was within normal limits at separation from service.

Shortly after separation from service, the Veteran was given a VA examination in May 1990 for several claims and at that time the examiner noted that there was "no apparent hearing loss to conversational tones."  The Veteran discussed problems with tinnitus at that time, but did not complain of decreased hearing acuity.  Specifically, the examination report noted that the Veteran, "is not aware of any significant problems with his hearing.  He seems to hear about as well in each ear."  On examination, there was a small central healed perforation of the right tympanic membrane without evidence of infection.  The left tympanic membrane was normal.  Audiometric testing showed normal hearing acuity and 100 percent speech recognition ability bilaterally.

In November 1995, the Veteran was seen for left ear pain and a popping sensation, without drainage for the previous 5 days.  The assessment was left ear otitis externa.

A January 2003 private audiogram showed bilateral hearing acuity that did not represent a hearing loss disability for VA purposes, but there was decreased hearing acuity at 4000 Hertz consistent with hearing loss pursuant to the Court's holding in Hensley.  The accompanying treatment record noted intermittent left eustachian tube dysfunction.

A November 2004 VA treatment record noted complaints of gradual onset of chronic hearing decrease bilaterally for over 20 years.  He noted left eustachian tube dysfunction with tube placement that had since been removed.  Audiometric testing showed bilateral hearing acuity that did not represent a disability in either ear for VA purposes, but there was decreased hearing acuity of 25 decibels at 4000 Hertz in both ears.  

In April 2006, the Veteran was diagnosed with eustachian tube dysfunction.  

The Veteran underwent a VA hearing loss examination in July 2012.  Audiometric testing showed a right ear hearing loss disability for VA purposes and left ear hearing loss pursuant to the Court's holding in Hensley, but not rising to the level of a disability for VA purposes.  Speech recognition testing was 100 percent in each ear.  The examiner noted review of the claims file.  The examiner concluded that it was not at least as likely as not that the Veteran's hearing loss was caused by or the result of an event in service.  The rationale was that the service treatment records showed normal hearing acuity at entrance and separation.  In addition, there was a January 1985 perforated tympanic membrane in the right ear with resultant mild hearing loss in that ear, which resolved prior to separation from service.  The examiner acknowledged that the Veteran had a positive noise history in service as a nuclear weapons specialist using power tools for maintenance.  The Veteran denied post-service noise exposure.  The examiner considered the possibility of delayed onset hearing loss, but relied on the findings of the Institute of Medicine Report on noise exposure in the military that concluded that noise induced hearing loss (NIHL) occurred immediately after the noise exposure and that there was no scientific support for delayed onset NIHL weeks, months, or years after exposure.  Once the individual is removed from the excessive noise, the hearing loss would remain stable and not progress further.  As the Veteran's hearing acuity was within normal limits on separation, it was less likely as not that the current hearing loss was incurred in or caused by the Veteran's frequent ear infections in service or noise exposure as a result of his work as a nuclear weapons specialist.

Thus, the Veteran has a current right ear sensorineural hearing loss disability for VA purposes and left ear hearing loss pursuant to the Court's holding in Hensley.  The pertinent inquiry, then, is whether the current hearing loss disability was caused by or is otherwise related to any incident of service, to include noise exposure.

The Board finds the opinions as to the etiology of the Veteran's hearing loss expressed in the July 2012 VA examiner's examination report of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, and audio examination.  The examiner noted that the Veteran's hearing acuity was within normal limits at entrance and separation from service.  In addition, the examiner considered the possibility of delayed onset hearing loss, but cited to studies finding that in-service noise exposure would result in immediately decreased hearing acuity and that there would not be delayed onset hearing loss due to prior noise exposure.  The opinions were explained and consistent with the evidence of record.  Consequently, the Board finds this report to be the most probative evidence of record as to whether his current hearing loss disability is related to active service.

In reaching that conclusion, the Board has considered the October 2016 argument of the Veteran's representative that the Court's holding in Hensley did not preclude a grant of entitlement to service connection for a hearing loss disability when hearing was within normal limits at the time of separation and, by extension, cannot be denied entitlement to service connection based solely on the absence of a hearing loss disability at the time of separation.  The July 2012 VA examination report, however, did not rely solely on the absence of a hearing loss disability at separation or otherwise in service.  Instead, the examiner discussed the findings of the Institute of Medicine Report on noise exposure in the military that concluded that NIHL occurred immediately after the noise exposure and that there was no scientific support for delayed onset.  The October 2016 statement from the Veteran's representative does not include information to suggest otherwise.  The statement cited to a study from the National Academy of Science suggesting that the specific noise levels causing noise-induced hearing loss varied based on the duration of the exposure, type of noise, frequency content of the noise, and susceptibility of the individual.  Even one exposure of approximately 140 decibels could be hazardous.  The Board does not dispute the above, however, such findings do not establish or suggest that the Veteran's specific in-service noise exposure caused his current hearing loss disability or challenge the above Institute of Medicine report on delayed onset hearing loss.  As such, the Board finds the arguments of the Veteran's representative and the cited materials of limited probative value and to be outweighed by the above VA medical opinion.

The Board has considered the Veteran's report of gradually worsening hearing acuity from service.  To the extent that such a contention can be considered a report of a continuity of hearing problems from service, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a).  Cf. Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  The Board finds any such assertion problematic, given his denial of any known significant hearing impairment (other than tinnitus) at the time of his May 1990 VA examination.  Had the Veteran been experiencing gradually decreased hearing acuity from service, as now claimed, the Board finds it reasonable to expect him to report such symptoms during the course of an examination to establish entitlement to VA compensation benefits, particularly given that his examination for tinnitus was part of that examination.  Moreover, even were the Board to accept as credible his contention of worsening hearing acuity from service, while the Veteran is competent to report a continuity of symptomatology, a hearing loss disability for VA purposes is based on whether the level of hearing acuity at multiple frequencies meets the criteria of 38 C.F.R. § 3.385.  In light of the Veteran's normal hearing acuity on separation from service, the multiple audiograms after service that did not show a hearing loss disability for VA purposes, and the VA examiner's opinion that his hearing loss disability is not due to delayed onset in-service noise exposure, the Board does not find that his lay reports of continuity of symptomatology alone are sufficient to establish entitlement to service connection for a hearing loss disability in light of the mechanical nature of determining a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As to the Veteran's general contentions that his hearing loss disability was incurred in or is otherwise related to his active service, given his lack of demonstrated medical expertise, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current hearing loss disability and his service.  Although the Veteran may be competent to report decreased hearing acuity, the Board does not find him, as a layperson, competent to diagnose a hearing loss disability based on the mechanical application of hearing loss regulations for the purposes of establishing a disability for VA benefits purposes.  As such, the Board is of the opinion that the July 2012 VA medical opinion ultimately outweighs the Veteran's contentions as to etiology.  See id.; see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, no medical professional has linked the Veteran's current bilateral hearing loss to service, and, in fact, there is medical evidence to the contrary.  To the extent that the Veteran contends ongoing hearing problems from service, such a contention has been considered and rejected by the July 2012 VA examiner and the Board affords this opinion greater weight due to the mechanical nature of diagnosing a hearing loss disability for VA purposes.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for a bilateral hearing loss disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Hemorrhoids

A noncompensable evaluation is assigned for the Veteran's service-connected hemorrhoids under DC 7336.  The Veteran contends that the rating does not reflect the severity of his symptoms.

Under DC 7336, a noncompensable evaluation is assigned for mild to moderate hemorrhoids.  A 10 percent evaluation is assigned for external or internal hemorrhoids, large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is assigned for external or internal hemorrhoids, with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336. 

A March 2009 VA treatment record indicated that the Veteran was requesting a colonoscopy due to a recent history of bleeding hemorrhoids.  Later in March 2009, the Veteran was diagnosed with non-bleeding, medium-sized, internal hemorrhoids during a colonoscopy.  An April 2009 letter from the physician who conducted the colonoscopy indicated that the Veteran had some bleeding due to his hemorrhoids and contact the treatment provider if the bleeding persisted.  

In his April 2009 claim for entitlement to service connection for hemorrhoids, the Veteran indicated that he had been diagnosed with hemorrhoids during service in the 1980s and had not had hemorrhoids prior to entry into service.  He had recently been diagnosed with hemorrhoids during a March 2009 colonoscopy.  He claimed to have been symptomatic since his in-service diagnosis.  He used medications to relieve the symptoms.

The Veteran was afforded a VA examination in July 2009.  The examiner noted an initial diagnosis of internal hemorrhoids in June 1985 during a proctoscopy, with prior itching and bleeding.  In March 2009, there were internal, non-bleeding hemorrhoids of medium size.  In the past, however, the hemorrhoids had caused bleeding.  The symptoms had been getting progressively worse.  The Veteran treated the symptoms with witch hazel twice weekly and the itching was worse with a bowel movement.  The examiner noted that there was a frequent history of rectal bleeding.  Current symptoms included anal itching, burning, diarrhea, pain, swelling, and occasional constipation.  The examiner diagnosed internal hemorrhoids and opined that they were related to service and had been documented in 1985.

The Veteran was afforded another VA examination for his hemorrhoids in July 2012.  The Veteran reported ongoing itching, burning, and bleeding following his initial diagnosis of internal hemorrhoids in June 1985.  He would get hemorrhoidal bleeding several times each month and had near constant itching.  He used constant medication, specifically hydrocortisone and witch hazel.  The hemorrhoids did not affect the Veteran's ability to work.

With regard to assigning an increased rating under DC 7336, the Board finds that there is no medical evidence of record reflecting that the Veteran has hemorrhoids that are irreducible, have caused excessive redundant tissue, evidencing frequent recurrences.  The lay and medical evidence document bleeding hemorrhoids, but without evidence suggestive of anemia or fissures.  The Veteran's hemorrhoids have been described as moderate in severity, consistent with a noncompensable rating.  The evidence also indicates that the hemorrhoids do not impact the Veteran's ability to work.  Therefore, upon review of the claims file, the Board finds no medical evidence of record reflecting that the Veteran's hemorrhoids currently meet the criteria for a 10 or 20 percent rating under DC 7336.  As such, an increased rating is not warranted under this DC.

The Board has reviewed the remaining DCs relating to disabilities of the digestive system but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.114 (2015).  

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, 1 Vet. App. at 53-56; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.

Sinusitis

The Veteran's sinusitis is currently rated under DC 6510 for chronic pansinusitis.  See 38 C.F.R. § 4.97, DC 6510.  The Veteran contends that a 50 percent rating for his sinusitis is warranted for the entire appellate time period.  The Board agrees.

DC 6510 provides that the disability rating is to be assigned according to the General Rating Formula for Sinusitis (DCs 6510 through 6514), which states that a noncompensable rating is assigned for sinusitis when it is detected by x-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis [an incapacitating episode of sinusitis is one that requires bed rest and treatment by a physician] requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6513.

The criteria for compensable ratings of sinus conditions are stated in the conjunctive, which means that all three conditions must be met (headaches, pain, and crusting or purulent discharge) to warrant a rating of 10 percent or greater.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (finding that the use of the conjunctive "and" in the criteria for a 40 percent rating for diabetes - "insulin, restricted diet, and regulation of activities" - meant that entitlement to that rating required all three criteria to be met.)

The Veteran's treatment records document regular and ongoing treatment for sinusitis.  A March 2000 CT scan showed multi-focal sinusitis that was likely chronic.  In August 2005, the Veteran complained of severe frontal headaches that worsened when bending forward and could cause some dizziness.  He also had nasal congestion on one side.  On examination, there was possible frontal and maxillary sinus tenderness.  The assessment was sinusitis.  An August 2007 private treatment record included an assessment of headaches that were not clearly related to sinusitis.  In May 2008, the Veteran reported sinus pain, but the sinuses were nontender to palpation and there were no other present signs of acute sinusitis.  In July 2008, there was sinus pressure and pain that had been worsening over the last few weeks, producing mucous and possibly some blood.  

In his December 2008 claim, the Veteran indicated that his private physician had performed a sinus operation several years previously, but that he continued to have air flow problems with the right side of his sinuses.  

In December 2008, the Veteran reported a 3 week history of moderate sinus problems that were worsening and involved both nostrils.  There was bloody sinus drainage, pain, pressure, and headache.

The Veteran was afforded a VA examination for sinusitis in March 2009.  The Veteran was on no medication for his sinus problems currently, but reported worsening sinusitis over the years with increased frequency of infections, antibiotic use, and blockage of the nasal passages.  There were no specific flare-ups, but the symptoms were worse in the spring and fall, with constant interference with breathing from the right side of the nose that was severe and moderate on the left side.  There was purulent discharge with the infections, as well as a small amount of bleeding or crusting.  He had 4 or 5 infections during the previous year that required antibiotic treatment.  During the incidents of sinusitis he developed pressure in the forehead and maxillary sinuses, as well as between the eyes.  The Veteran denied headaches other than the pressure previously described and did not require any specific headache treatment.  He had an incapacitating episode in 2001 due to sinus surgery, but not since then.  He could accomplish all daily activities and would be able to function on the job if he were still working.  On examination, there was no swelling, heat, or redness.  He was nontender to palpation.  There was significant obstruction in the right nasal cavity, which was only 10 percent patent.  The left chamber was 80 percent patent.  There was no crusting, bleeding, or active purulent discharge.

In a June 2009 SSA filing, the Veteran reported ongoing sinus problems with severe headaches.

In January 2010, the Veteran had a 2 week history of sinus pressure and drainage, as well as a sore throat, cough, and headaches.  In March 2010, the Veteran reported a 2 week history of sinus pressure, drainage, and chills.  In addition, he had experienced headaches for the last couple of days and had not been able to take any medication due to feeling like he would throw up.  In May 2010, the Veteran had symptoms of headache, nasal drainage, nasal obstruction, sinus pressure, and nausea for 6 weeks.  In October 2010, the Veteran had sinus pressure and headache.  The Veteran also sought treatment for sinusitis symptoms in July and November of 2010.

The Veteran was afforded a VA examination for his sinusitis in July 2012.  The examiner noted a diagnosis of chronic sinusitis and a review of the claims file.  The sinusitis was maxillary and frontal in nature.  There was near constant sinusitis, with associated headaches, pain, tenderness, and purulent discharge or crusting.  There were 7 or more non-incapacitating episodes in the past 12 months, but no incapacitating episodes.  There had been a radical sinus surgery, specifically a turbino and septoplasty in 2003.  There was not nasal passage obstruction, permanent hypertrophy, nasal polyps, or granulomatous conditions due to rhinitis or trauma.  There was not chronic laryngitis or associated symptoms.  There were no tumors or neoplasms.  The related surgical scars were not painful, unstable or greater than 39 square centimeters (6 square inches).  There were no other relevant findings.

In his October 2012 substantive appeal, the Veteran reported that he, "had severe sinusitis for many years and continue having problems with my sinuses on a daily basis and sometimes so severe that I [lie] in bed all day long."

The Board finds that the Veteran's sinusitis disability has been essentially consistent in severity, frequency, and duration during the entire appellate time period.  As such, a 50 percent rating is warranted for the entire appellate time period.  In reaching that conclusion, the Board recognizes that the Veteran has not undergone "repeated surgeries" as required under the General Ration Formula for Sinusitis; however, the RO granted a 50 percent rating based on the July 2012 VA examination report findings that there were more than 7 instances per year of sinusitis with headaches, pain, tenderness, and purulent discharge / crusting.  Although the Board recognizes that the Veteran reported only 4 to 5 treatments for sinusitis during his March 2009 VA examination, review of the records shows nearly monthly medical visits and treatment for sinusitis during 2009 and 2010 following that examination.  Moreover, there were a considerable number of medical visits for sinusitis prior to the examination.  The Board can cite to no clear point where the Veteran's sinusitis symptoms increased in frequency or intensity during the appellate time period prior to the July 2012 VA examination and, as noted, there is evidence of near continuous complaints of and treatment for sinusitis symptoms in the years prior to the examination.  Moreover, the Veteran has reported that his sinusitis was severe in nature for the entire appellate time period and has not claimed a worsening at any point during that time period.  As such, affording the Veteran the benefit of the doubt the Board concludes that a 50 percent rating is warranted for the entire appellate time period.  This is the maximum rating available under the General Rating Formula for Sinusitis.

A higher rating also is not available under a different DC.  The Veteran underwent a septal repair prior to the appellate time period, but any residuals thereof are contemplated in the current 50 percent rating, which compensates the Veteran for difficulty breathing through the nose and similar symptoms.  As such, a separate rating under DC 6502 is not warranted.  The Veteran does not have the loss of any portion of the nose and his surgical scars do not include a characteristic of disfigurement and are not painful, unstable, or of sufficient size such that a separate rating is warranted under DCs 6504 or 7800 - 7805.  Records have indicated significant nasal passage obstruction; however, such symptoms are contemplated in the above rating, which is an attempt to compensate the Veteran for his breathing problems and related sinusitis symptoms.  As such, a separate rating under DC 6522 is not warranted.  In addition, the Board has considered the remaining DCs under Diseases of the Nose and Throat, 38 C.F.R. § 4.97, DCs 6515 to 6524, but no DC affords the Veteran a higher rating.  Given the Veteran's diagnosed headaches associated with his sinusitis, the Board has considered whether a higher rating could be applied under 38 C.F.R. § 4.124a, DC 8100.  However, a 50 percent rating is maximum rating available under DC 8100, so there would be no benefit to rating the Veteran under that DC.  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3  and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds that a rating of 50 percent, but no higher, is warranted for the entire appellate time period for the Veteran's sinusitis.  The Board concludes that assignment of staged ratings is not for application.  

Left and Right Hips

The Veteran's left and right hip disabilities are rated under DC 5252 for limitation of flexion of the thigh.  The Veteran contends that the ratings do not accurately reflect the severity of his conditions.

Normal range of motion of the knee is to 125 degrees flexion and 45 degrees abduction.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5251, a 10 percent disability rating is warranted for thigh limitation of extension limited to 5 degrees.  Under DC 5252, a 10 percent disability rating is assigned for limitation of flexion to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; a 30 percent disability rating is assigned for flexion limited to 20 degrees; and a 40 percent disability rating is assigned for flexion limited to 10 degrees.  Under DC 5253, a 10 percent disability rating is warranted for limitation of rotation of affected leg, cannot toe-out more than 15 degrees.  A 20 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 30 percent rating is assigned for limitation of abduction of, motion lost beyond 10 degrees.  See 38 C.F.R. § 4.71a.

In January 2006, pelvic rocking was positive on the right side and there was a noted outflared right ilium with lower leg length discrepancies.  

The Veteran was afforded a VA examination for his left and right hips in July 2012.  He reported daily hip pain that required adjustment, but denied pain flare-ups.  On examination, right hip range of motion testing showed flexion to 110 degrees, with pain onset at 90 degrees; and extension to greater than 5 degrees, with pain onset at greater than 5 degrees.  Left hip flexion was to 110 degrees, with pain onset at 100 degrees; and extension to greater than 5 degrees, with pain onset at greater than 5 degrees.  The Veteran retained the ability to cross his legs and toe out more than 15 degrees bilaterally.  On repetitive range of motion testing, bilateral flexion and extension was to 110 degrees and greater than 5 degrees, respectively.  There was functional loss bilaterally due to less movement than normal, excess fatigability, and pain on movement.  Muscle strength testing of the bilateral hip flexors, abductors, and extensors all were normal, at 5 out of 5.  There was no ankylosis of either hip joint.  There was no malunion of the femur or flail hip joint.  The Veteran had not undergone a hip replacement.  The hip problems did not affect the Veteran's ability to work.

In short, the medical evidence indicates the Veteran's left and right hip disabilities are manifested by complaints of pain and some limitation of motion.  The medical evidence of record, however, does not indicate range of motion results warranting a higher rating under DCs 5351, 5252 or 5253 for either hip.  

The Board notes that the Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  Indeed, it appears the Veteran's current right and left hip 10 percent ratings are primarily based on functional loss due to pain noted during the July 2012 VA examination, as the ranges of motion in both hips would not warrant a compensable rating, as he retains right hip flexion to more than 45 degrees, extension to more than 5 degrees, and can toe-out more than 15 degrees.  Even considering further limitation based on repetitive use, a compensable rating would not be warranted.  Moreover, the Veteran retains full muscle strength in all muscle groups regulating right and left hip motion, indicating that he retains the ability to use both hips in close to a normal manner and he, in fact, does so.  See 38 C.F.R. § 4.40  (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  In this case, there is no evidence of atrophy or callouses to support a finding of no effective functioning of the hips.  Thus, no increased rating for his right or left hip is warranted. 

No alternative DC would provide for an increased rating.  Other DCs related to the hip, include DC 5250 (hip ankylosis), DC 5254 (flail joint), DC 5255 (impairment of the femur).  The medical evidence demonstrates the Veteran's right and left hip disabilities have not resulted in a flail joint or impairment of the femur, so DCs 5254 and 5255 are inapplicable.  The Veteran is able to move his right and left hip, albeit with some limitation, so they are clearly not ankylosed and DC 5250 is, therefore, inapplicable. 

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3  and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for either the Veteran's left or right hip disability.  Furthermore, the Board concludes that the Veteran's symptomatology has been sufficiently consistent throughout the appellate time period that assignment of staged ratings is not for application for either hip.


Left and Right Ankle

The Veteran's left and right ankle sprains are currently each rated at 10 percent under DC 5299-5271, as analogous to limited motion of the ankle.  The Veteran alleges his left and right ankle disabilities warrant higher ratings.

Under DC 5271 (ankle, limited motion), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, DC 5271.

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2015).

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).

In February 2010, the Veteran reported right ankle pain, but there was good foot and ankle range of motion on examination.  There was no ankle instability or tendonitis.

The Veteran was afforded a VA examination for his left and right ankles in July 2012.  The Veteran denied flare-ups of pain.  On examination, right ankle range of motion testing showed flexion to 30 degrees, with pain onset at 10 degrees; and dorsiflexion to 10 degrees, with pain onset at 10 degrees.  Left ankle range of motion testing showed flexion to 40 degrees, with pain onset at 20 degrees; and dorsiflexion (extension) to 10 degrees, with pain onset at 10 degrees.  Right and left ankle ranges of motion were unchanged following repetitive use testing.  There was functional loss due to less movement than normal, excess fatigability, and pain on movement.  There was pain in both ankles on palpation.  Muscle strength involving the ankles was normal, at 5 out of 5.  Laxity testing of both ankles was negative.  There was not ankylosis in either ankle.  There were no shin splints, stress fractures, tendonitis, or malunion of calcaneus or talus bones.  The only orthotic device identified was orthotics in the left shoe. 

The Board concludes that a rating greater than 10 percent under DC 5271 is not warranted for either ankle.  The Veteran's plantar flexion and dorsiflexion are limited in both ankles; however, he retains at least 50 percent of normal range of motion in each plane of movement of the ankle.  Moreover, there is no evidence of laxity or other dysfunction of the ankles.  As such, the Board finds that the left and right ankle disabilities are best characterized as moderate under DC 5271.

The Board notes that the Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  In this case, the Veteran's motion was not further limited following repetitive motion testing.  Moreover, the Veteran retains full muscle strength in all muscle groups regulating right and left ankle motion, indicating that he retains the ability to use both ankles in close to a normal manner and he, in fact, does so.  See 38 C.F.R. § 4.40  (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  In this case, there is no evidence of atrophy or callouses to support a finding of no effective functioning of the ankles.  

No other applicable DC would warrant an increased or separate rating in this case.  DC 5270 provides for a rating for ankylosis of the ankle and DC 5272 for ankylosis of the subastragalar or talar joint.  Here, the Veteran's left and right ankles have limited motion, but are not "frozen," and therefore clearly are not ankylosed, as confirmed by the VA examination of record.  In addition, additional compensable evaluations are available under DCs 5273 and 5274 for, respectively, malunion of the os calcis (calcaneus) or astragalus (talus), and astragalectomy.  There is no evidence of os calcis or excision or malunion of the talus.  To the extent that the Veteran might have arthritis in either ankle, the Board notes that Note (1) of DC 5003 specifically excludes combining 10 percent or 20 percent disability ratings with ratings based on limitation of motion.  As the current 10 percent ratings under DC 5299-5271 are based on limitation of motion, separate evaluations under the DC 5003 or 5010 would constitute pyramiding, since the Veteran's limitation of motion would be evaluated more than once. 

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3  and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for either the Veteran's left or right ankle disability.  Furthermore, the Board concludes that the Veteran's symptomatology has been sufficiently consistent throughout the appellate time period that assignment of staged ratings is not for application for either ankle.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected sinusitis, hemorrhoid, right and left hip, and right and left ankle disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's sinusitis, hemorrhoid, right and left hip, and right and left ankle disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, the Veteran has reported that the primary symptoms of his hemorrhoids are itching and bleeding.  His primary symptoms of sinusitis are headaches, pain, tenderness, purulent discharge, and crusting.  His primary symptoms involving the bilateral hips and ankles are pain and limitation of motion.  All these symptoms are fully contemplated under the applicable DCs.  Thus, the schedular ratings under DCs 6510, 5252, 5299-5271, and 7336 are adequate to fully compensate the Veteran for the disabilities on appeal.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal, has not indicated dissatisfaction with his otherwise assigned ratings.

Further, there is no medical evidence indicating that the disabilities on appeal combine or interacts with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board also has considered the applicability of 38 U.S.C.A. § 1114(k) and (l) (special monthly compensation for the loss of use of one or both feet) and the other special monthly compensation provisions, based on the Veteran's reports of an inability to perform certain activities involving the right and left lower extremities; however, the objective evidence of record reflects that he retains significant range of motion with no weakness.  Clearly the Veteran retains the ability to use his right and left lower extremities in most situations and the Board finds that his limitations do not approximate the loss of use of either extremity as necessary for the award of special monthly compensation, given the evidence noted immediately above and in the body of the discussion.

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this case, entitlement to TDIU was previously granted in a May 2015 rating decision, with an effective date of August 21, 2008.  The Veteran has not since expressed dissatisfaction with the effective date applied or otherwise with the determination.  As such, the Board concludes that the issue is not in appellate status.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to a compensable initial rating for hemorrhoids is denied.

Entitlement to an initial rating of 50 percent for sinusitis prior to July 13, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating greater than 50 percent for sinusitis is denied.

Entitlement to an initial rating greater than 10 percent for left hip strain is denied.

Entitlement to an initial rating greater than 10 percent for right hip strain is denied.

Entitlement to an initial rating greater than 10 percent for left ankle sprain is denied.

Entitlement to an initial rating greater than 10 percent for right ankle sprain is denied.


REMAND

Increased Ratings for Left Upper Extremity Radiculopathy and the Cervical and Lumbar Spines

The July 2012 rating decision, in relevant part, also granted entitlement to service connection for left upper extremity radiculopathy, cervical spine strain with degenerative disc disease and degenerative joint disease, and lumbar spine strain.  In the same October 2012 "Appeal" the Veteran specifically "objected" to the ratings assigned for the above disabilities.  Specifically, the Veteran contended that a rating greater than 30 percent for the left upper extremity radiculopathy, the 20 percent rating for the cervical spine prior to July 13, 2012 (arguing that a 30 percent rating was warranted from August 21, 2008), and the 20 percent rating for the lumbar spine strain.  The Board finds that the foregoing constitutes a timely notice of disagreement with the July 2012 rating decision with respect to the foregoing.  Based on the evidence described above, the Veteran should be provided with an SOC that addresses the issues of entitlement to increased ratings for the left upper extremity radiculopathy and cervical and lumbar spine disabilities as outlined on the title page.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the issues of entitlement to increased initial ratings for left upper extremity radiculopathy, cervical spine strain with degenerative disc disease and degenerative joint disease, and lumbar spine strain.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


